BBOWN, District Judge.
Considering the usage of many years, and that no existing regulation is shown to have been violated, I think the Medea was not in fault for, tying the top of the tow at the Bed Star Line pier, for the distribution of the various boats as usual; and that the difference in length between the Bed Star pier and the piers below, viz., about 108 feet, left, in mild weather,, and with a, west wind, a reasonable provision for the exit of boats between the tow and the slips below. The passage by the Medea without difficulty, though more heavily incumbered than the Idle-wild, while the idlewild and Coxsaekie were still at the end of the wharf, seems to me a very conclusive corroboration of the above; and shows that the collision, though slight, is due only to the lack of necessary care by the Idlewild, or perhaps the lack of necessary experience on the part of the young man who alone in the wheelhouse was managing the wheel and the signals.
I must, therefore, hold the Idlewild, and exempt the Medea.
The damages are so small that they ought to be agreed upon, without the expense of two references.